IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00026-CV
 
Thomas J. Blankenship,
                                                                                    Appellant
 v.
 
Roy Davis, Frank Kapavik 
and Brent Ewing,
                                                                                    Appellees
 
 
 

From the 170th District
Court
McLennan County, Texas
Trial Court No. 2009-4246-4
 

MEMORANDUM  Opinion

 
Appellant has filed a “Motion to
Dismiss.”  See Tex. R. App. P. 42.1(a)(1). 
Dismissal of this appeal would not prevent a party from seeking relief to which
it would otherwise be entitled.  The motion is granted, and the appeal is
dismissed.
 
REX D. DAVIS
Justice
 
 
 
Before Chief
Justice Gray,
            Justice
Davis, and 
Justice
Scoggins
Motion granted;
appeal dismissed
Opinion
delivered and filed June 8, 2011
[CV06]




 


was due.  We notified him of this defect
by letter on December 2.  See id. 60(a)(2), 83.  He has not responded to our letter showing
grounds for continuing the appeal nor has he provided a reasonable explanation for failing to file
a brief.  Therefore, this appeal is dismissed for want of prosection.  See id. 74(l)(1).  
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Appeal dismissed for want of prosecution
Opinion delivered and filed December 21, 1994
Do not publish